DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/12/2022 has been entered.

Claim Objections
Claim 21 is objected to because of the following informalities:  the phrase “wherein said surgical instrument an operation of said surgical instrument is prevented if at least one of said first set of encrypted information and said second set of encrypted information is unable to be recognized” is grammatically confusing since the phrase “said surgical instrument an operation” seems to use “surgical instrument” redundantly resulting in confusion.  Presumably the phrase should be recited - - wherein said surgical instrument/controller prevents said surgical instrument from performing an operation if at least one of said first set of encrypted information and said second set of encrypted information is unable to be recognized - -.  Appropriate correction is required.

Information Disclosure Statement
The information disclosure statements (IDS) submitted and filed after the mailing date of the Final Rejection on 03/16/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-21, is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US 20140224856 A1) in view of Cappola et al. (US 20160249928 A1) and further in view of Philipp et al. (US 7638958).
Regarding claims 1, 10, 14, and 20-21, Smith et al. discloses surgical system [0015], comprising: a surgical instrument (1000 [0244]), comprising: an elongate shaft (FIGS. 33 and 37); and an end effector extending from said elongate shaft [0244, 0255], wherein said end effector comprises: a first jaw; and a second jaw; a replaceable staple cartridge configured to be seated in said first jaw [0180, 0185, 0255, 0263], a plurality of RDID tags, comprising:
a first RFID tag (RFID placed in the cartridge which would be in any package it is placed in [0141, 0176-0186]), wherein said first RFID tag comprises a first set of encrypted information, and wherein said replaceable staple cartridge comprises: a cartridge body comprising a cartridge deck; staples removably stored in said cartridge body [0180, 0185, 0255, 0263]; a sled (102) configured to drive said staples out of said cartridge body during a staple firing stroke (fig. 33); and 
a second RFID tag comprising a second set of encrypted information; a retainer releasably attached to said replaceable staple cartridge, wherein said retainer extends over said cartridge deck, and wherein said retainer comprises a third RFID tag comprising a third set of encrypted information [0185]; 
an RFID scanner (RFID reader [0176, 0179]) configured to receive said first set of encrypted information, said second set of encrypted information, and said third set of encrypted information; and 
a controller (2000, fig. 30) configured to perform a decryption protocol, wherein said controller comprises a first internal key, wherein said controller uses said first internal key to decrypt said first set of encrypted information, wherein said controller releases a second internal key if said first set of encrypted information is recognized by said controller and the controller determines that said first set of encrypted information is compatible for use with said surgical system, wherein said controller uses said second internal key to decrypt said second set of encrypted information, 
wherein said controller releases a third internal key if said second set of encrypted information is recognized by said controller, wherein said controller uses said third internal key to decrypt said third set of encrypted information, and wherein said controller prevents said surgical instrument from performing the staple firing stroke if at least one of said first set of encrypted information and/or operation of said surgical instrument is prevented if said second set of encrypted information is unable to be recognized, and/or said third set of encrypted information is unable to be recognized ([0141, 0176-0186], figs. 30-33, 37).  Smith et al. teaches having the RFID/chip stored on the side of the cartridge and an insulated pad for connecting the chips [0180] and teaches having RFID tags working in conjunction with chips that have to be decrypted in order to use/assemble the members/parts and operating parameters of the surgical device [0141, 0176-0186].
Smith et al. fails to disclose the replaceable staple cartridge is stored in a packaging prior to being seated in said first jaw, wherein said packaging comprises and/or a retainer releasably attached to said replaceable staple cartridge, wherein said retainer extends over said cartridge deck wherein the packaging and/or retainer have a first RFID tag.
Cappola et al. teaches a retainer (300/700) releasably attached to said replaceable staple cartridge, wherein said retainer extends over said cartridge deck wherein the retainer has a first identification chip (200/212, [0084, 0095-0097, 0109-0110, 0147], figs. 29-30 and 60-61).
Philipp et al. teaches a replaceable staple cartridge (742) is stored in a packaging prior to being seated in said first jaw, wherein said packaging comprises releasably attached to said replaceable staple cartridge, wherein the cartridge and packaging has a RFID tag (756/782, col. 41, lines 15-67) and Philipp et al. teaches the RFID tag is a RFID chip (col. 32, lines 38-57, col. 41, lines 15-23).
Given the teachings of Smith et al. to have a RFID/chip stored on the side of the cartridge and having RFID tags working in conjunction with chips that have to be decrypted in order to use/assemble the members/parts and operating parameters of the surgical device, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the replaceable staple cartridge to be stored in a packaging prior to being seated in said first jaw, wherein said packaging comprises and/or a retainer releasably attached to said replaceable staple cartridge, wherein said retainer extends over said cartridge deck wherein the packaging and/or retainer have a first RFID tag for protecting the electronics for debris/dirt, sterilization of the cartridge/retainer, and/or for feedback purposes as taught by Cappola et al. and as further taught and evidenced by Philipp et al.
Regarding claims 2-3, Smith et al. teaches the controller prevents said surgical instrument from performing the staple firing stroke if said controller is unable to decrypt at least one of said first set of encrypted information [0185], said second set of encrypted information, and said third set of encrypted information, wherein said RFID scanner is configured to receive said first set of encrypted information in response to a first interrogation signal ([0141, 0176-0186], figs. 30-33, 37).
Regarding claims 4-8 and 15-19, Smith et al. teaches the controller prevents said surgical instrument from performing the staple firing stroke if said RFID scanner does not receive said first set of encrypted information in response to said first interrogation signal, wherein said RFID scanner is configured to receive said second set of encrypted information in response to a second interrogation signal, wherein said RFID scanner does not transmit said second interrogation signal if said controller is unable to recognize said first set of encrypted information, wherein said RFID scanner is configured to receive said third set of encrypted information in response to a third interrogation signal, wherein said RFID scanner does not transmit said third interrogation signal if said controller is unable to recognize said second set of encrypted information ([0141, 0176-0186], figs. 30-33, 37).
Regarding claims 9 and 11, Smith et al. teaches the RFID scanner comprises reading capabilities and writing capabilities ([0176-0187], figs. 30-33, 37), wherein said operational function comprises the staple firing stroke [0176, 0184-0185].
Regarding claims 12-14, Smith et al. teaches the controller comprises a memory, wherein a set of compatible information is stored in said memory, wherein said controller prevents said surgical instrument from performing the operational function if at least one of said first set of encrypted information and said second set of encrypted information does not correspond to said set of compatible information ([0176-0186], figs. 30-33, 37)., wherein said first RFID tag is positioned on said replaceable staple cartridge [0176,0180].

Response to Arguments
Applicant's arguments filed 02/28/2022 have been fully considered but they are not persuasive. Attorney argues that the prior art (Smith et al.) does not disclose or teach having a RFID tag encrypted and rather discloses having a chip encrypted.  Applicant’s specification discloses the RFID tags comprise chips [0288].  Applicant’s specification sates: “Each RFID tag comprises a chip storing information… the information stored on each chip is encrypted. Encryption of the information on the chips provides that only authorized parties can access the stored information… any suitable combination of RFID tags can comprise chips with encrypted information” [0288].  Smith teaches having RFID tags [0141, 0176-0186] working in conjunction with chips that have to be decrypted in order to use/assemble the members/parts and operating parameters of the surgical device.  Also, Philipp et al. teaches an RFID tag is a RFID chip (756, col. 32, lines 38-57, col. 41, lines 15-23).
Given the teachings of Smith et al. to have a RFID/chip stored on the side of the cartridge and having RFID tags working in conjunction with chips that have to be decrypted in order to use/assemble the members/parts and operating parameters of the surgical device, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the replaceable staple cartridge to be stored in a packaging prior to being seated in said first jaw, wherein said packaging comprises and/or a retainer releasably attached to said replaceable staple cartridge, wherein said retainer extends over said cartridge deck wherein the packaging and/or retainer have a first RFID tag for protecting the electronics for debris/dirt, sterilization of the cartridge/retainer, and/or for feedback purposes as taught by Cappola et al. and as further taught and evidenced by Philipp et al.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT LONG whose telephone number is (571)270-3864. The examiner can normally be reached M-F, 9am-5pm, 8-9pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT F LONG/Primary Examiner, Art Unit 3731